Case 2:19-cv-06371-GW-AGR Document 1-1 Filed 07/23/19 Page 1 of 7 Page ID #:6




                           Exhibit 1
Case 2:19-cv-06371-GW-AGR Document 1-1 Filed 07/23/19 Page 2 of 7 Page ID #:7

                                                                        19STCV21081
                          Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Anthony Mohr


  Ele ronically FILED by Superior Court of California, County of Los Angeles on 06/17/2019 06:17 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. B rel,Deputy Cler


  1     ANDERSON & JUNG
        J. Daniel Jung (SBN 243436)
  2
        Thomas Valfrid Anderson (SBN 125006)
  3     21600 Oxnard Street, Suite 1030
        Woodland Hills, CA 91367
  4     (323) 203-8447
             Attorneys for Julia G. Durward
  5

  6

  7                                              CALIFORNIA SUPERIOR COURT
                                                   COUNTY OF LOS ANGELES
  8                                           CENTRAL DISTRICT - UNLIMITED CIVIL
  9         Julia G. Durward,                                          CASE NO.:
 10                                            Plaintiff,
                                                                       COMPLAINT FOR DAMAGES
            vs.
 11
                                                                        1.      Violations of Business and Professions Code §
 12                                                                             17529.5(a)(1)
            One Technologies LLC, and DOES 2.                                   Violations of Business and Professions Code §
 13         1-50 inclusive;                                                     17529.5(a)(2)
                               Defendants.
 14
                                                                       JURY TRIAL DEMANDED
 15
 16                                                                    INTRODUCTION
                           1. This action arises out of One Technologies LLC (- OneTech"), in concert with
 17
               others, advertising in at least 90 allegedly unlawful Unsolicited Commercial E-mails
 18
               ("spams") that violate Section 17529.5 of the California Business & Professions Code.
 19
               Plaintiff believes that there are more e-mails that were transmitted to Plaintiff which
 20
               advertised defendants and will be identified as part of discovery.
 21                       2. OneTech's agents, possibly at the express instruction of OncTech, used self-
 77
               destructing e-mails to hide both their and OneTech's identities to avoid liability for their
               knowing illegal activities.

 24                       3. Plaintiff is informed and believe and thereon alleges that OneTech owns and
               operates several web sites, including the ones located at the domain names
 25
               freescore360.com and freecreditclick.com.
 26
                          4. Plaintiff is informed and believes and thereon alleges that OneTech engages
 27
               numerous third party advertising networks and affiliates (also known as "publishers") to
 28
               advertise for OneTech. Plaintiff is informed and believes and thereon alleges that some of

                                                                                  -1-                              COMPLAINT FOR DAMAGES




                                                                                                                                        Exhibit 1 - Page 4
Case 2:19-cv-06371-GW-AGR Document 1-1 Filed 07/23/19 Page 3 of 7 Page ID #:8




     1   these affiliates send millions of unwanted and unlawful commercial e-mail messages to
         recipients that did not give consent to receive them. Many of the e-mails include false
         and/or misrepresented headers (including From Names that misrepresent who is advertising

     4   in the messages and From E-mail Addresses containing domain names registered so as to
         not be readily traceable to the sender.) OneTech is strictly liable for the actions of its
     5
         networks and affiliates.
     6
                5. Plaintiff brings this action to recover statutory damages where the e-mails
     7
         OneTech's web sites contained false and/or misrepresented information contained in or
         accompanying the e-mail headers Plaintiff seeks solely statutory damages, and attorneys'
     9   fees, and costs pursuant to statute.
 10             6. Statutory damages under California Business and Professions Code is a penalty.

 I       Plaintiff is not alleging any actual damage or harm.

 12
                                                    PARTIES
 13
                7. Plaintiff is an individual who is a resident of Los Angeles County within the
 14
         State of California.
 15
                8. Plaintiff is informed and believes and thereon alleges that Defendant One
 16
         Technologies LLC is a Delaware limited liability company headquartered in Dallas Texas
 17

 18                                     JURISDICTION AND VENUE
 19              9. Plaintiff is a California resident in Los Angeles County who regularly receives

 20      her e-mail on a computer located within Los Angeles County. Plaintiff received the
         complained of e-mails in Los Angeles County, thus complained of incidences occurred
 21
         within Los Angeles County.


                                        TECHNICAL BACKGROUND
 24
                 10. The definition of e-mail headers is set forth in Request For Comments 5322
 ?5      ("RFC"), a publication of the Internet Engineering Task Force (IETF) and the Internet
 26      Society, the principal technical development and standards-setting bodies for the Internet.
 27      RFC 5322 sets forth the definition of e-mail headers so that e-mail will function on the
         Internet.
                 11. This complaint uses the term "From Display-Name" to be consistent with RFC
                                                       -2-                    COMPLAINT FOR DAMAGES




                                                                                             Exhibit 1 - Page 5
Case 2:19-cv-06371-GW-AGR Document 1-1 Filed 07/23/19 Page 4 of 7 Page ID #:9




     1   5322 for the parts of the From Line of the e-mail header. The "From Display-Name" is also
         sometimes commonly referred as the "From Name,""Display Name," "Quoted From Name,"
         and "Friendly From Name." As an example, if an e-mail's From Field says: "John Doe

  4      <johndoe@yahoo.com>" then the "From Display-Name" is "John Doe" and the From
         Address would be johndoe@yahoo.com. Here the domain name is "yahoo.com"
     5
                12. The "From:" line of an e-mail is a part of the e-mail header.
                13. The "From:" line of an e-mail identifies both the sender of the e-mail and how
     7
         to contact the sender.
     8
                14. The From Address is the e-mail address used to contact the sender of the e-mail
     9   pursuant to RFC 5322 Section 3.6.2.
 10             15. The publically available information indicating the owner, administrative, and
 II      technical contact of a domain name is known as the WHOIS information.

 12             16. "WHOIS" is the method to determine the owner of the domain name.
         Technically, WHOIS is not the database, itself, but a protocol for submitting a query to a
 13
         database in order to find contact information for the owner of a domain name. Solid Host
 14
         NL, v. Namecheap, Inc. (C.D. Cal. 2009) 652 F.Supp.2d 1092, 1095 fn 3.
 15
                 17. Simply put, the WHOIS information indicates the owner of the domain name,
 16
         similar to the name on an auto vehicle registration or the name on a property deed.
 17              18. "To secure the creation, registration, and use of a domain name, one must first
     S   assent to the registrar's contract. In addition to the payment of a small fee, the contract
 19      requires a potential registrant to agree to (1) provide and maintain current and accurate

 20      identifying information..." In re Forchion, 198 Ca1.App.4th 1284, 1308-09 (2011).
                 19. When contracting with some, but not all, registrars the registrant is required to
 21
         agree not to send or use the domain names in conjunction with sending unsolicited
         commercial e-mail.
 23
                                          THE E-MAILS AT ISSUE
 24
                20. Plaintiff has no relationship with Defendants, except as an unwilling recipient of
 2
         their deceptive e-mails.
 26             21. Plaintiff is informed and believes and thereon alleges that Defendants knew their
         actions were in violation of the law.

 28             22. The e-mails at issue are "commercial e-mail advertisements" because they
         advertise services sold at the various web sites owned by the Defendants. The e-mails are
                                                       -3-                    COMPLAINT FOR DAMAGES




                                                                                            Exhibit 1 - Page 6
Case 2:19-cv-06371-GW-AGR Document 1-1 Filed 07/23/19 Page 5 of 7 Page ID #:10




   1    "unsolicited commercial e-mail advertisements" because Plaintiff never gave any of the
        Defendants "direct consent" to send her commercial e-mails, nor did Plaintiff have a
        "preexisting or current business relationship" with any of the Defendants.

  4             23. Defendants' e-mails were designed to trick recipients into opening the e-mails.
                24. Plaintiff is informed and believes and thereon alleges that the text in the "From
   5
        Name" field (part of the e-mail headers) in the instant spams is deceptive.
   6
                25. The From Name is important to an e-mail user, because in almost all e-mail
         programs, the inbox view only displays a list of e-mails, showing the From Name, Subject
         Line, and date. Therefore, even if the body of the e-mail identifies the advertiser, the
   9    recipient will not know that until s/he has already clicked to open the e-mail. The From
 10     Name is one of the only clues a recipient has about the identity of the sender of the e-mail.
  11            26. Most, if not all, of the e-mails use hypertext mark up language ("HTML") in the

 12     body which contain remote hosted images, which are not part of the e-mail body but rather a
        link to a web server that could be anywhere on the Internet and controlled by any unknown
 13
        third party. Many e-mail clients automatically block remote images preventing recipients
 14
         from seeing the sender upon initially opening the e-mail.
 15
                27. The use of remote hosted images allow the sender to disable or change the
 16
         images at any time, even after the e-mail has been transmitted.
 17             28. In the e-mails complained of in this lawsuit, Defendants' agents used remote
 18     hosted images to essentially self-destruct the e-mails after a short period of time, so as to
 19      prevent people from making complaints about Defendants and their agents.
 20
                                       FIRST CAUSE OF ACTION
 21          (VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17529.5(a)(1))
                                         (Against All Defendants)
                29. Cal. Bus. & Prof. Code § 17529.5(a)(1) prohibits e-mail advertisements which
 23      "contains or is accompanied by a third-party's domain name without the permission of the
 24      third party."
 75             30. At least 15 of the complained of e-mails contain third party domain names which
        belong to Walmart, Netflix, Ebay, Aliexpress, and Craigslist. Plaintiff believes and thereon
 26
        alleges that these domain names are used by Defendants without the permission of Walmart,
 27
        Netflix, Ebay. Aliexpress, and Craigslist.
 2s
                31. Defendants unauthorized use of the domain names of these well known third

                                                      -4-                    COMPLAINT FOR DAMAGES



                                                                                           Exhibit 1 - Page 7
Case 2:19-cv-06371-GW-AGR Document 1-1 Filed 07/23/19 Page 6 of 7 Page ID #:11




   1     parties   companies are deceptive as it falsely indicates that these well known companies are
         the senders of the complained of e-mails.
                   32. Defendants unauthorized use of the domain names of these well known third

  4      parties companies is deceptive as it falsely indicates these that these well known companies
         endorse Defendants' services, where they actually do not.
  5
                   33. Defendants' use of these third party domain names without authorization was to
  6
         leverage the reputation of these third parties so as to trick their way into the inboxes of their
  7
         unsupecting spam victims and to trick their victims into opening the e-mails.


                                       SECOND CAUSE OF ACTION
             (VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17529.5(a)(2))
  10
                                           (Against All Defendants)
  11            34. Plaintiff hereby incorporates by reference paragraphs 1 through 28, inclusive, as

  12     if the same were fully set forth herein.
                   35. Plaintiff hereby incorporates by reference paragraphs 1 through 28, inclusive, as
  13
         if the same were fully set forth herein.
  14
                   36. The From Names in the complained of e-mails misrepresent who is sending the
  15
         spams by using generic terms that do not identify the senders of the e-mails.
  16
                   37. The From lines do not identify Defendants as the advertisers in the e-mails using
  17     a well known name, product name, or trademark.
  18               38. The WHOIS information of the domain name in the From lines do not identify
  19     the advertiser of the e-mails.

  20               39. In all but 8 of the e-mails, the WHOIS information of the domain name in the
         From lines do not identify the sender of the e-mails. In these 8 e-mails, the domain names
  21
         use the trademarks of well known companies which falsely imply that e-mails are associated
         with Ebay and Amazon.
 23
                   40. The WHOIS information of most of the domain name in the From lines do not
  24
         identify most of the senders of the e-mails as advertiser of the e-mails.
                   41. The WHOIS information of the domain name in some of the the From lines that
  26     may identify a sender, have a falsified address.
  27               42. The WHOIS information does not identify the advertiser of the e-mails.

  28               43. Some of the from lines use a domain names ending in ".uk" indicating that the
         sender or advertiser is in the United Kingdom, but that is false.
                                                       -5-                    COMPLAINT FOR DAMAGES




                                                                                            Exhibit 1 - Page 8
Case 2:19-cv-06371-GW-AGR Document 1-1 Filed 07/23/19 Page 7 of 7 Page ID #:12




   1              44. Some of the from lines use domain names that belong to others, falsely
         indicating that these e-mails originate from other persons or entities .
                  45. The senders of the complained of e-mails obtained the domain names by fraud

   4     and false pretenses. The use of these fraudulently obtained domain names in the e-mail
         headers in the complained of e-mails render these e-mail headers materially deceptive. 15
         U.S.C. § 7704(a)(1)(A).
   6
                  46. Plaintiff is informed and believes, and therefore alleges that each of the
   7
         complained of e-mails contained deceptive headers in violation of Cal. Bus. & Prof Code §
   8
         17529.5(a)(2).
   9              47. The bodies of the e-mails do not identify any of the Defendants.
  10              48. Plaintiff is informed and believes, and therefore alleges that Defendants created
  11     and inserted these deceptive headers into the e-mails as part of their scheme to deceive and

  12     to trick recipients into opening Defendants' e-mails.
                  49. Plaintiff is not alleging harm, but is solely seeking statutory damages as set forth
  13
         in the Prayer for relief
  14

  15
                                            PRAYER FOR RELIEF
  16
              WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them as
  17     follows:
  18     A.    Statutory damages, under Cal. Bus. & Prof Code § 17529.5 of $1,000 each for the
  19          spam e-mails received from Defendants; and

  20     B.    Attorney's fees and costs as allowed by law.

  21
         Dated:        June 17, 2019
                                                                      ANDERSON & JUNG
  -)3

  24                                                          By:     /s/ T. Valfrid Anderson
  25                                                                  T. Valfrid Anderson
                                                                      Attorney for Julia G. Durward
  26

  27

  28


                                                       -6-                   COMPLAINT FOR DAMAGES




                                                                                            Exhibit 1 - Page 9
